DISMISS; Opinion Filed April 11, 2019.




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00052-CR

                                 SCOTT IVAN PAZ, Appellant
                                            V.
                                THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F18-34701-J

                               MEMORANDUM OPINION
                          Before Justices Brown, Schenck, and Pedersen, III
                                     Opinion by Justice Schenck
       Before the Court is appellant’s April 4, 2019 motion for voluntary dismissal of the appeal.

Appellant and his appellate counsel signed the motion. See TEX. R. APP. P. 42.2(a).

       We grant the motion and dismiss the appeal.




                                                   /David J. Schenck/
                                                   DAVID J. SCHENCK
                                                   JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)

190052F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 SCOTT IVAN PAZ, Appellant                             On Appeal from the Criminal District Court
                                                       No. 3, Dallas County, Texas
 No. 05-19-00052-CR         V.                         Trial Court Cause No. F18-34701-J.
                                                       Opinion delivered by Justice Schenck.
 THE STATE OF TEXAS, Appellee                          Justices Brown and Pedersen, III
                                                       participating.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 11th day of April, 2019.




                                                 –2–